Concurring Opinion,
Mr. Justice Mitchelr:
It was stated without challenge at the argument that the • relator bad made a motion to dissolve the injunction, before the order of April 7, 1888, and the concluding sentence of the opinion of the learned president of the court below indicates that such was the fact, and that the order was made with special reference to a hearing on that motion.
If that fact were before us I should be of opinion that the inspection directed by the order was within the regular powers *52of a court of equity, especially where it was concurred in by the relator himself for several months, nominally complied with, and not objected to until he found it was to be a real examination which was to bring his discovery to a genuine test before a competent mechanical tribunal.
But the record unfortunately does not show any application to dissolve the injunction until October 25th, several months after the order for inspection; and, as on a hearing of this kind, we can review only the regularity of the proceedings upon their face, we are bound by the dates as they appear on the record.
Upon this ground I concur in the opinion of the court that the order for inspection was premature, and the commitment for contempt in not obeying it was therefore improvidently issued.
WRIT OF CERTIORARI.
Opinion,
Mr. Chief Justice Paxson :
For the reasons given in Commonwealth ex relatione John W. Keely v. The Superintendent of the Philadelphia County Prison, just decided, the order of the court below of date of November 17, 1888, committing the said John W. Keely to the county prison, for contempt, is reversed and set aside.